Citation Nr: 1230986	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Board remanded the claim of service connection for a low back disability based on new and material evidence.  In a decision in July 2010, the Board reopened the claim.  In July 2010 and in September 2011, the Board remanded the claim for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a statement in January 2004, the Veteran raised the claim of service connection for a cervical spine disability.  In May 2010, the Veteran's service representative raised the claim of service connection for hearing loss.  The claims are referred to the RO for appropriate action. 


FINDING OF FACT

A low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, was not affirmatively shown to have been present in service; degenerative joint disease, was not manifest to a compensable degree within one year of separation from service; a low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, was first documented after service beyond the one-year presumptive period for degenerative joint disease, as a chronic disease; a low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, is unrelated to an injury or disease or event in service.



CONCLUSION OF LAW

A low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine was not incurred in or aggravated by service and service connection for degenerative joint disease, may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2001 and in December 2009.  The notice included the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in April 2010, in May 2011, and in July 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records. 

In the remand in July 2010, the Board directed that the Veteran be afforded a VA examination, which was conducted that same month.  As for the report of the VA examination in July 2010, in its remand in September 2011, the Board found the examination to be inadequate and directed that the Veteran be reexamined.   The reexamination was conducted in September 2011.  

As for the report of the VA examination in September 2011, the examination is adequate as the VA examiner considered the Veteran's medical history, described the disability in sufficient detail, and rendered an opinion supported by the facts and a reasoned explanation, connecting the facts and the conclusion, so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieve-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The RO requested records from the Social Security Administration, but the Social Security Administration notified VA that the records were destroyed and that further attempts to obtain the records would be futile.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (VA is obligated to obtain records of the Social Security Administrations if there is a reasonable possibility that the records could help substantiate the claim.).  In October 2011, the RO notified the Veteran of the unavailability of the records.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis or degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

For a Veteran, who served in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

The Veteran served in Vietnam from September 1972 to January 1973.  

The service treatment records show that while at Fort Rucker in September 1971 the Veteran complained that he hurt his back and the assessment was lumbosacral strain.  In October 1971, the Veteran was seen after he hurt his back when he fell off a stair railing and landed on his feet.  He complained of lumbosacral pain.  An X-ray was negative.  The Veteran was restricted to quarters for 24 hours. 

On qualifying for flight status in February 1972, the Veteran denied recurrent back pain and the spine was evaluated as normal.  

In March 1973, the Veteran complained of lower back pain for two days after he fell.  X-rays of the lumbar spine was not remarkable.  On separation examination, there was no low back complaint, and the spine was evaluated as normal.  



After service, in April 1982, the Veteran described falling off a helicopter in service and injuring his lower back when he landed on his feet and that he had suffered chronic low back pain ever since.   

In October 1985, the Veteran sought treatment for back pain after loading sheet rock.  History included a prior back injury.  

VA records show that in October 1989 the Veteran complained of pain in the lower extremities and of chronic lower back pain.  The Veteran reported a history of back pain since an in-service injury.  X-rays showed degenerative changes at L4-L5 and L5-S1.  

In January 1990, the Veteran gave a history of falling from a helicopter and that he had continuous pain since.  In February 1990, the Veteran complained of back and leg pain and that his legs would go numb.

In May 1991, an MRI showed degenerative changes in the intervertebral disc spaces at L4-L5 and L5-S1.  There were disc protrusions at L4-L5 and at L5-S1.  

In July 1998 and in December 1998, the Veteran described chronic low back pain with radiation to the right leg and foot since he fell off a helicopter in 1971.  

In July 2000, X-rays revealed degenerative joint disease or arthritis of the lumbosacral spine.  The Veteran gave a history of back pain since 1971.  

In September 2000 a MRI showed degenerative disc changes in the lumbosacral spine with nerve root.   

In a statement in July 2001, the Veteran stated that he hurt his back at the school for helicopter maintenance when he fell off a Huey helicopter.  In February 2002, the Veteran gave a history of lower back pain associated with lifting heavy objects. 



In February 2003, the Veteran stated that he fell out of a helicopter in 1971 and suffered a back injury.  

In May 2003, there were disc protrusions.  In August 2003, the Veteran received injections for back pain. 

In September 2003, the Veteran stated that since his fall from the helicopter he has had a dull and achy pain that radiates to the lower extremities bilaterally.  In November 2003, it was noted the Veteran experienced low back pain with radiation to the lower extremities due to degenerative joint disease. 

In a statement in January 2004, the Veteran stated that his back pain started when he slipped off the top of a Huey helicopter.  In March 2004, the assessment was chronic lower back pain radiating to the extremities, secondary to degenerative disc disease.  In April 2004, the diagnosis was degenerative spondylosis at L1-S1 with advanced degenerative disc disease at L4-L5 and L5-S1 and facet joint arthritis at L4-L5 and L5-S1.  

In August 2006, an MRI of the lumbar spine showed severe degenerative disc disease and the severe hypertrophic facet arthropathy.  There were similar findings in November 2007.  

In July 2010, on VA examination, the Veteran stated that he had back pain after the fall from the helicopter, which had continued to the present.  The diagnosis was degenerative disc disease in the lumbar spine.  

On VA examination in September 2011, the Veteran stated that when he fell from the Huey helicopter he landed on his heels.  The diagnosis was degenerative disc disease of the spine.  





The VA examiner expressed the opinion that the disability of the lumbar spine was less likely than not incurred or caused by an in-service injury, event, or illness. The VA examiner explained that although the Veteran sought treatment for back pain in service the incidents were considered acute and resolved entirely by time of the Veteran's separation examination.  The VA examiner stated that the falls affected muscle not bones, which was verified by X-rays at that time.  The VA examiner stated that the extensive spinal degenerative disease cannot logically be attributed to a couple instances of muscle strains resulting from falls in service, and additionally, a single instance of slipping off the top of a helicopter does not logically explain the development of multilevel disc disease with radiculopathy 35 years later.  

Analysis

38 U.S.C.A. § 1154(b) (Combat Presumption) 

Although the Veteran served four months in Vietnam and he is service-connected for posttraumatic stress disorder due to in-service stressors associated with his duties as a helicopter repairman in Vietnam, the Veteran does not allege and the record does not reasonably associate the claimed low back disability to combat.  On the basis of the service treatment records, the Veteran complained of back pain twice in 1971, before the Veteran was sent to Vietnam and a third time in March 1973 after he returned from Vietnam.  As the record is explicit that the low back injuries occurred either before or after the Veteran was in Vietnam, the combat presumption under 38 U.S.C.A. § 1154(b) does not apply.  

And service in a combat zone in Vietnam, by itself, is not sufficient to trigger the combat presumption under 38 U.S.C.A. § 1154(b).  Moran v. Peake, 525 F.3d 1157, 1159 (Fed.Cir.2008).  






38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

In service in September 1971 the Veteran complained that he hurt his back and the assessment was lumbosacral strain.  In October 1971, while a Fort Rucker the Veteran complained of lumbosacral pain after a fall from a stair railing, landing on his feet, which is consistent with his claim that he fell while working on a helicopter.  In March 1973, the Veteran complained of lower back pain after a fall.  And X-rays of the lumbosacral spine were negative in 1971 and in 1973.  On the basis of the service treatment records alone, a low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity) 

Although a low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, was not affirmatively shown to have been present in service, symptoms of low back pain, including lumbosacral strain, the principle of service connection based on chronicity under 38 C.F.R. § 3.303(b) applies.  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.) 





The service treatment records are limited to symptoms of low back pain on three separate occasions, one of which included lumbosacral strain, X-rays were negative, and the Veteran denied recurrent back pain and the spine was evaluated as normal when the Veteran qualified for flight status in 1972 and on separation examination in July 1973.  And although the Veteran's complaint in October 1971 of lumbosacral pain was not clearly associated with a fall while working on a helicopter, the description of the Veteran, landing on his feet, is consistent with the Veteran's postservice statements and the Board finds the Veteran's statements, describing the injury, credible. 

And the Veteran is competent to describe symptoms of low back pain, which symptoms are within the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

A low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, however, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Nevertheless, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe symptoms of low back pain, which he can observe, the presence or diagnosis of degenerative disc disease or degenerative joint disease cannot be made by the Veteran as a lay person based on mere personal observation as such a disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of degenerative disc disease or degenerative joint disease. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of degenerative disc disease or degenerative joint disease of the lumbosacral spine in service, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of degenerative disc disease or degenerative joint disease of the lumbosacral spine before 1989, which is 15 years after service.  And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that the in-service symptoms support the current diagnosis of degenerative disc disease or degenerative joint disease of the lumbosacral spine. 




As the manifestations of low back pain in service were insufficient to identify or diagnosis degenerative disc disease or degenerative joint disease of the lumbosacral spine during service as there is no such competent evidence and as there was insufficient observation to establish chronicity at the time, as distinguished from merely isolated findings, three episodes of low back over a period of 2 1/2 years and no complaint or finding of recurrent back pain on separation, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

Symptoms of low back pain, including lumbosacral strain, related to injuries, including the fall when the Veteran landed on his feet, were noted in service.  

In statements in support of his claim, the Veteran asserts that he has had low back pain since 1971 when he landed on his feet after a fall, while working on a helicopter, which he is competent to describe as such symptoms are within the realm of the Veteran's personal knowledge or experience. 



The remaining question is whether there is competent medical or lay evidence of a nexus between the present low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, and the postservice symptomatology.  

Although the service treatment records document complaints of low back pain, including lumbosacral strain, and a fall in October 1971, and the Veteran asserts that he has had low back symptoms since service, as it does not necessarily follow that there is a relationship between the current low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  

The Veteran does assert that his current low back disability is a continuation of the low back pain in service, which is an expression of a causal relationship between the present disability and the continuity of symptoms.  As such a statement is an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to diagnosis a low back disability, degenerative disc disease and degenerative joint disease, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability and the continuity of symptoms that he avers. 





For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

After service VA records show that in October 1989 X-rays showed degenerative changes at L4-L5 and L5-S1.  In May 1991, an MRI showed degenerative changes in the intervertebral disc spaces at L4-L5 and L5-S1. In July 2000, X-rays revealed degenerative joint disease or arthritis of the lumbosacral spine.    

As previously explained in addressing chronicity, there is no competent medical evidence of a diagnosis of degenerative disc disease or degenerative joint disease of the lumbosacral spine before 1989.  And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that the in-service symptoms support the current diagnosis of degenerative disc disease or degenerative joint disease of the lumbosacral spine.  See Jandreau at 1376-77. 






The Veteran does assert that his current low back disability was caused by the fall from a helicopter in service, which is an expression of a causal relationship between the present disability and an injury in service.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to diagnosis a low back disability, degenerative disc disease and degenerative joint disease, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability and an the claimed injury in service. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and an in-service injury.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 

38 C.F.R. §§ 3.307, 3.309 (Presumptive Service Connection)

Degenerative changes of the lumbosacral spine by X-ray were first documented in October 1989, and degenerative joint disease or arthritis of the lumbosacral spine by X-ray was documented in 2000, both dates, 1989 and 2000, are well beyond the one year period after discharge from service in 1973 for presumptive service connection for any degenerative changes of the lumbar spine as a chronic disease, and service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 



Competent Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The competent medical evidence of record consists of the findings and the opinion of the VA examiner, a physician, who is qualified through education, training, or experience to offer a medical opinion and who conducted the VA examination in September 2011.  

After a review of the record, the VA examiner stated that when the Veteran sought treatment for back pain in service the incidents were acute and resolved entirely by the time of the separation examination.  As for the falls, the VA examiner stated that the injuries were muscular and did not affected bone, as X-rays were negative.  The VA examiner stated that although the Veteran fell from helicopter the single incident did not logically explain the development of multilevel disc disease with radiculopathy years later.  The VA examiner expressed the opinion that the disability of the lumbar spine was less likely than not incurred or caused by an in-service injury, event, or illness. 

As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and the cause of the current low back disability, which opposes, rather than supports, the claim.  










As the competent and credible medical evidence of record opposes rather than supports the claim, as there is no competent medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on chronicity, continuity of symptomatology, and post-service diagnosis not competent evidence, the preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disability, degenerative disc disease and degenerative joint disease of the lumbosacral spine, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


